Case: 20-1184   Document: 135   Page: 1     Filed: 12/01/2021




    United States Court of Appeals
        for the Federal Circuit
                 ______________________

         MODERNATX, INC., FKA MODERNA
             THERAPEUTICS, INC.,
                  Appellant

                           v.

    ARBUTUS BIOPHARMA CORPORATION, FKA
       PROTIVA BIOTHERAPEUTICS, INC.,
                Cross-Appellant

    ANDREW HIRSHFELD, PERFORMING THE
     FUNCTIONS AND DUTIES OF THE UNDER
        SECRETARY OF COMMERCE FOR
  INTELLECTUAL PROPERTY AND DIRECTOR OF
  THE UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
                    Intervenor
              ______________________

                  2020-1184, 2020-1186
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00739.
                  ______________________

                Decided: December 1, 2021
                 ______________________

    AMY K. WIGMORE, Wilmer Cutler Pickering Hale and
 Dorr LLP, Washington, DC, argued for appellant. Also
Case: 20-1184    Document: 135      Page: 2    Filed: 12/01/2021




 2        MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION



 represented by MARK CHRISTOPHER FLEMING, EMILY R.
 WHELAN, Boston, MA.

     DAVID I. BERL, Williams & Connolly LLP, Washington,
 DC, argued for cross-appellant. Also represented by
 THOMAS S. FLETCHER, JESSICA PALMER RYEN; SONJA
 ROCHELLE GERRARD, STEVEN WILLIAM PARMELEE, MICHAEL
 T. ROSATO, Wilson Sonsini Goodrich & Rosati, Seattle, WA;
 LORA MARIE GREEN, RICHARD TORCZON, Washington, DC.

     ROBERT MCBRIDE, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for interve-
 nor. Also represented by THOMAS W. KRAUSE, FARHEENA
 YASMEEN RASHEED.
                 ______________________

     Before LOURIE, O’MALLEY, and STOLL, Circuit Judges.
 LOURIE, Circuit Judge.
     ModernaTx, Inc. (“Moderna”) appeals from the decision
 of the U.S. Patent and Trademark Office Patent Trial and
 Appeal Board (“Board”) holding that claims 7–8, 10–11, 13,
 and 16–20 of U.S. Patent 9,364,435 are not unpatentable
 as obvious. See Moderna Therapeutics, Inc. v. Protiva Bio-
 therapeutics, Inc., IPR2018-00739, 2019 Pat. App. LEXIS
 13612 (Sept. 11, 2019) (“Board Decision”). Arbutus Bio-
 pharma Corporation (“Arbutus”) 1 cross-appeals from the
 Board’s decision holding that claims 1–6, 9, 12, and 14–15


      1   At the time that this appeal was filed in November
 2019, the cross-appellant was named Protiva Biotherapeu-
 tics, Inc. (“Protiva”). Subsequently, in June 2021, Protiva
 moved the court to revise the official caption to replace Pro-
 tiva with Arbutus. In this opinion, unless otherwise indi-
 cated, we use “Protiva” and “Arbutus” interchangeably
 based on the relevant context to refer to the cross-appellant
 in this appeal.
Case: 20-1184     Document: 135      Page: 3    Filed: 12/01/2021




 MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION            3



 are unpatentable as anticipated. Id. For the reasons pro-
 vided below, we dismiss Moderna’s appeal for lack of stand-
 ing. Regarding Arbutus’s cross appeal, we affirm.
                         BACKGROUND
                      I. The ’435 Patent
     Arbutus owns the ’435 patent directed to “stable nu-
 cleic acid-lipid particles (SNALP) comprising a nucleic acid
 (such as one or more interfering RNA), methods of making
 the SNALP, and methods of delivering and/or administer-
 ing the SNALP.” ’435 patent at Abstract. The patent,
 which issued on June 14, 2016, claims priority from a pro-
 visional application filed on April 15, 2008.
      As described in the ’435 patent, RNA interference
 (“RNAi”) is a biological process in which recognition of dou-
 ble-stranded RNA “leads to posttranscriptional suppres-
 sion of gene expression.” Id. at col. 1 ll. 39–42. That
 biological process is mediated by small interfering RNA
 (“siRNA”), “which induces specific degradation of mRNA
 through complementary base pairing.” Id. at col. 1 ll. 42–
 45. The ’435 patent recognized that RNAi provided “a po-
 tential new approach to downregulate or silence the tran-
 scription and translation of a gene of interest.” Id. at col. 1
 ll. 52–54.
      A “safe and effective nucleic acid delivery system is re-
 quired for RNAi to be therapeutically useful.” Id. at col. 1
 ll. 63–64. The delivery system “should be small” and
 “should remain intact in the circulation for an extended pe-
 riod of time in order to achieve delivery to affected tissues.”
 Id. at col. 2 ll. 38–42. This requires a “highly stable, serum-
 resistant nucleic acid-containing particle that does not in-
 teract with cells and other components of the vascular com-
 partment.” Id. at col. 2 ll. 42–45. The particle should also
 “readily interact with target cells at a disease site in order
 to facilitate intracellular delivery of a desired nucleic acid.”
 Id. at col. 2 ll. 45–47. The ’435 patent thus recognized that
Case: 20-1184     Document: 135       Page: 4    Filed: 12/01/2021




 4       MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION



 there remained “a strong need in the art for novel and more
 efficient methods and compositions for introducing nucleic
 acids such as siRNA into cells.” Id. at col. 2 l. 66–col. 3 l. 1.
      The ’435 patent describes the invention as “novel, se-
 rum-stable lipid particles comprising one or more active
 agents or therapeutic agents, methods of making the lipid
 particles, and methods of delivering and/or administering
 the lipid particles (e.g., for the treatment of a disease or
 disorder).” Id. at col. 3 ll. 9–13. The lipid particles are com-
 prised of one or more cationic lipids, one or more non-cati-
 onic lipids, and one or more conjugated lipids. See id. at
 col. 3 ll. 22–31. As described in the patent, “[t]he present
 invention is based, in part, upon the surprising discovery
 that lipid particles comprising from about 50 mol % to
 about 85 mol % of a cationic lipid, from about 13 mol % to
 about 49.5 mol % of a non-cationic lipid, and from about 0.5
 mol % to about 2 mol % of a lipid conjugate provide ad-
 vantages when used for the in vitro or in vivo delivery of an
 active agent, such as a therapeutic nucleic acid (e.g., an in-
 terfering RNA).” Id. at col. 5 ll. 55–62. The ’435 patent
 further states that the stable nucleic acid-lipid particles
 “advantageously impart increased activity of the encapsu-
 lated nucleic acid (e.g., an interfering RNA such as siRNA)
 and improved tolerability of the formulations in vivo, re-
 sulting in a significant increase in the therapeutic index”
 as compared to prior art nucleic acid-lipid particle compo-
 sitions. Id. at col. 5 l. 62–col. 6 l. 2. And the particles are
 “stable in circulation, e.g., resistant to degradation by nu-
 cleases in serum, and are substantially non-toxic” to hu-
 mans. Id. at col. 6 ll. 2–5
     The ’435 patent contains 20 claims. Claim 1, the only
 independent claim, recites:
     1. A nucleic acid-lipid particle comprising:
         (a) a nucleic acid;
Case: 20-1184     Document: 135      Page: 5    Filed: 12/01/2021




 MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION            5



         (b) a cationic lipid comprising from 50 mol
             % to 85 mol % of the total lipid present
             in the particle;
         (c) a non-cationic lipid comprising from 13
             mol % to 49.5 mol % of the total lipid
             present in the particle; and
         (d) a conjugated lipid that inhibits aggre-
             gation of particles comprising from 0.5
             mol % to 2 mol % of the total lipid pre-
             sent in the particle.
 Id. at col. 89 ll. 55–63. Many of the dependent claims con-
 tain additional limitations directed to one of the various
 components in the nucleic acid-lipid particle of claim 1. For
 example, claims 2 and 3 are directed to the nucleic acid
 component, claim 4 is directed to the cationic lipid compo-
 nent, claims 5–8 are directed to the non-cationic lipid com-
 ponent, and claims 9–12 are directed to the conjugated
 lipid component. Id. at col. 89 l. 64–col. 91 l. 21. The re-
 maining dependent claims pertain to the encapsulation of
 the nucleic acid within the particle, id. at col. 91 ll. 22–24
 (claim 13), pharmaceutical compositions comprising the
 particle, id. at col. 92 ll. 1–3 (claim 14), and methods for in-
 troducing a nucleic acid into a cell, in vivo delivery of a nu-
 cleic acid, and treatment using the particle, id. at col. 92
 ll. 4–22 (claims 15–20).
          II. Inter Partes Review of the ’435 Patent
      Moderna petitioned for inter partes review of the ’435
 patent. In its petition, Moderna asserted three grounds
 challenging all claims of the ’435 patent. In the first
 ground, Moderna alleged that all claims of the ’435 patent
 would have been obvious under 35 U.S.C. § 103 over a com-
 bination of International Pat. Publ. WO 2005/007196 (“the
 ’196 PCT”) and U.S. Pat. Publ. 2006/0134189 (“the ’189
 publication”). In the second ground, Moderna alleged that
 all claims of the ’435 patent would have been obvious over
Case: 20-1184    Document: 135      Page: 6    Filed: 12/01/2021




 6       MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION



 a combination of the ’196 PCT, the ’189 publication, Lin, 2
 and Ahmad. 3 In the third ground, Moderna alleged that
 all claims of the ’435 patent were anticipated by U.S. Pat.
 Publ. 2006/0240554 (“the ’554 publication”) under
 35 U.S.C. § 102, and alternatively that the claims would
 have been obvious over the ’554 publication.
     Moderna’s obviousness arguments with respect to all
 grounds centered on alleged overlapping ranges of compo-
 nents. For example, claim 1 of the ’435 patent recites a
 composition range for the cationic lipid that is “from 50
 mol % to 85 mol % of the total lipid present in the particle.”
 See ’435 patent at col. 89 ll. 57–58. In comparison, the ’196
 PCT and the ’189 publication each disclose a range of be-
 tween 2 mol % and 60 mol % for the cationic lipid. See
 ’196 PCT ¶ 88; ’189 publication ¶ 152. According to
 Moderna, the range for each lipid component in the
 claims—i.e., the cationic lipid, the non-cationic lipid, and
 the conjugated lipid—overlaps with the range for that lipid
 component taught by the prior art.
     Moderna’s anticipation argument was based on one for-
 mulation—the “L054 formulation”—disclosed in the ’554
 publication. Moderna argued that the L054 formulation
 contained all of the claimed components in amounts within
 the claimed ranges of the ’435 patent. Specifically,
 Moderna contended that the L054 formulation contained
 50 mol % cationic lipid (which is within the 50–85 mol %
 range of claim 1), 48 mol % non-cationic lipid (which is


     2  Alison J. Lin, et al., Three-Dimensional Imaging of
 Lipid Gene-Carriers: Membrane Charge Density Controls
 Universal Transfection Behavior in Lamellar Cationic Lip-
 osome-DNA Complexes, 84 Biophysical J. 3307–16 (2003).
     3  Ayesha Ahmad, et al., New Multivalent Cationic
 Lipids Reveal Bell Curve for Transfection Efficiency Ver-
 sus Membrane Charge Density: Lipid-DNA Complexes for
 Gene Delivery, 7 J. Gene Med. 739–48 (2005).
Case: 20-1184    Document: 135     Page: 7   Filed: 12/01/2021




 MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION        7



 within the 13–49.5 mol % range of claim 1), and 2 mol %
 conjugated lipid (which is within the 0.5–2 mol % range of
 claim 1).
     The Board found that Moderna proved by a preponder-
 ance of the evidence that claims 1–6, 9, 12, and 14–15 were
 anticipated by the L054 formulation in the ’554 publica-
 tion. However, the Board found that Moderna failed to
 prove that the remaining claims were anticipated, or that
 those claims would have been obvious over the prior art.
      Moderna appealed from the Board’s decision that it had
 failed to show that claims 7–8, 10–11, 13, and 16–20 were
 not anticipated and/or would not have been obvious. Pro-
 tiva cross-appealed from the Board’s decision that
 claims 1–6, 9, 12, and 14–15 were anticipated. Subject to
 the parties’ dispute about Moderna’s standing to pursue its
 appeal, which we discuss further below, we have jurisdic-
 tion pursuant to 28 U.S.C. § 1295(a)(4).
                         DISCUSSION
                     I. Moderna’s Appeal
      Before we consider Moderna’s arguments on the merits
 of the Board’s decision upholding claims of the ’435 patent,
 we must first determine whether Moderna has standing to
 pursue its appeal. After all, “no principle is more funda-
 mental to the judiciary’s proper role in our system of gov-
 ernment than the constitutional limitation of federal-court
 jurisdiction to actual cases or controversies.” Daim-
 lerChrysler Corp. v. Cuno, 547 U.S. 332, 341–42 (2006)
 (quoting Raines v. Byrd, 521 U.S. 811, 818 (1997)).
     Since the America Invents Act took effect nearly a dec-
 ade ago, we have had a number of occasions to consider the
 question of standing in appeals from Board decisions in
Case: 20-1184    Document: 135      Page: 8    Filed: 12/01/2021




 8       MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION



 IPR proceedings. 4 Our precedent generally makes clear
 that, as in all appeals before this court, an appellant seek-
 ing review of a Board decision in an IPR must have “(1) suf-
 fered an injury in fact, (2) that is fairly traceable to the
 challenged conduct of the [appellee], (3) that is likely to be
 redressed by a favorable judicial decision.” Phigenix, 845
 F.3d at 1171–72 (Fed. Cir. 2017) (quoting Spokeo, Inc. v.
 Robbins, 136 S. Ct. 1540, 1547 (2016)).
     Under the IPR statute, there is no standing require-
 ment for petitioners to request institution of IPR by the
 Board. See Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct.
 2131, 2143–44 (2016) (“Parties that initiate [IPRs] need not
 have a concrete stake in the outcome; indeed, they may lack
 constitutional standing.”). And we recognize that where a
 statute grants judicial review, as the IPR statute does, see
 35 U.S.C. § 319, the criteria of immediacy and redressabil-
 ity may be “relaxed.” See Momenta, 915 F.3d at 768. But
 we have always maintained that a party’s participation in
 the underlying IPR before the Board is insufficient by itself
 to confer standing on that party to appeal the Board’s deci-
 sion to this Article III court. See Phigenix, 845 F.3d
 at 1175; see also Momenta, 915 F.3d at 768 (“Although the
 statutory grant of judicial review may ‘relax’ the Article III
 criteria, judicial review of agency action remains subject to
 the constitutional foundation of injury-in-fact, lest the
 court occupy only an advisory role.”); JTEKT, 898 F.3d
 at 1219 (“[T]he statute cannot be read to dispense with the



     4   See, e.g., Apple Inc. v. Qualcomm Inc., 992 F.3d
 1378 (Fed. Cir. 2021); Samsung Elecs. Co. v. Infobridge Pte.
 Ltd., 929 F.3d 1363 (Fed. Cir. 2019); Momenta Pharms.,
 Inc. v. Bristol-Myers Squibb Co., 915 F.3d 764 (Fed. Cir.
 2019); JTEKT Corp. v. GKN Auto. Ltd., 898 F.3d 1217
 (Fed. Cir. 2018); Phigenix, Inc. v. Immunogen, Inc., 845
 F.3d 1168 (Fed. Cir. 2017); Consumer Watchdog v. Wis.
 Alumni Research Found., 753 F.3d 1258 (Fed. Cir. 2014).
Case: 20-1184    Document: 135     Page: 9    Filed: 12/01/2021




 MODERNATX, INC.    v. ARBUTUS BIOPHARMA CORPORATION        9



 Article III injury-in-fact requirement for appeal to this
 court.”). Accordingly, even when an appellant is “sharply
 opposed to the Board’s decision and the existence of [a] pa-
 tent, that is not enough to make th[e] dispute justiciable.”
 Consumer Watchdog, 753 F.3d at 1263.
      As the party seeking judicial review, Moderna “has the
 burden of establishing that it possesses the requisite in-
 jury.” See JTEKT, 898 F.3d at 1220. Moreover, Moderna
 must show that standing existed at the time it filed its ap-
 peal and has continued to exist at all times throughout the
 appeal. See Steffel v. Thompson, 415 U.S. 452, 459 n.10
 (1974) (“[A]n actual controversy must be extant at all
 stages of review, not merely at the time the complaint is
 filed.”); Momenta, 915 F.3d at 770 (“[I]t is established that
 jurisdiction must exist throughout the judicial review, and
 an intervening abandonment of the controversy produces
 loss of jurisdiction.”).
      Shortly after Moderna filed this appeal in Novem-
 ber 2019, Protiva moved to dismiss for lack of standing.
 Protiva argued that Moderna had never established that it
 suffered an injury in fact. See Protiva Opening Standing
 Br. 5 at 1. Protiva emphasized that it had never initiated a
 patent infringement action or directly accused Moderna of
 infringing its patents, and thus Moderna could only show
 standing to appeal the Board’s decision if it were “currently
 using claimed features” of the ’435 patent “or nonspecula-
 tively planning to do so.” Id. at 4 (citing Fischer & Paykel
 Healthcare Ltd. v. ResMed Ltd., No. 2018-2262 (Fed. Cir.
 Nov. 27, 2019) (Order, non-precedential)). Indeed, Protiva
 argued, Moderna had consistently taken the position that
 it was not using Protiva’s patented technology and did not
 intend to do so. Id. at 5.




     5   Dkt. 22.
Case: 20-1184     Document: 135      Page: 10    Filed: 12/01/2021




  10       MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION



       In opposing Protiva’s motion to dismiss, Moderna ex-
  pressly stated in January 2020 that it did “not base its Ar-
  ticle III standing on the threat of an impending
  infringement suit or Protiva’s accusations of infringe-
  ment.” Moderna Resp. Standing Br. 6 at 3. Rather,
  Moderna argued, its standing was based on its status as a
  “current licensee to the ’435 patent for four viral tar-
  gets . . . with actual monetary obligations . . . that are im-
  pacted by the Board’s validity determinations.” Id. at 3–4.
  Moderna relied on our case law for the proposition that
  “[t]he risk of a future infringement suit is not the only way
  an IPR petitioner can show injury-in-fact.” Id. at 4 (citing
  Gen. Elec. Co. v. United Techs. Corp., 928 F.3d 1349, 1357
  (Fed. Cir. 2019)). Moderna repeatedly cited our decision in
  Samsung Electronics Co. v. Infobridge Pte. Ltd., to support
  its position that financial impacts to an appellant based on
  licensing obligations can be an independent means by
  which to establish an injury-in-fact supporting standing.
  See Moderna Resp. Standing Br. at 4, 8–9 (citing Samsung,
  929 F.3d at 1368).
      In support of its responsive brief in opposition to Pro-
  tiva’s motion to dismiss, Moderna submitted a declaration
  from Shaun Ryan, who was its Senior Vice President and
  Deputy General Counsel. 7 In his declaration, Mr. Ryan de-
  scribed information relating to Moderna’s status as a



       6   The non-confidential version of Moderna’s respon-
  sive brief is Dkt. 28. Moderna filed the confidential version
  of its brief as Dkt. 30.
       7   For confidentiality purposes, Moderna filed
  Mr. Ryan’s declaration under seal with the confidential
  version of its responsive brief in Dkt. 30. In this opinion,
  to the extent we reference information from that confiden-
  tial declaration, we reference only material that Moderna
  has subsequently made public through its briefing and oral
  argument in this appeal.
Case: 20-1184    Document: 135      Page: 11    Filed: 12/01/2021




  MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION        11



  sublicensee of the ’435 patent. Specifically, Mr. Ryan at-
  tested that Protiva had licensed the ’435 patent among
  other patents to a company called Acuitas Biotherapeutics
  (“Acuitas”), and that Acuitas had, in turn, granted a series
  of sublicenses to Moderna to practice the patented technol-
  ogy for four viral targets, one of which was Respiratory
  Syncytial Virus (“RSV”). Mr. Ryan further stated that, un-
  der its rights from the Acuitas sublicenses, Moderna was
  engaged in an active development program for the RSV vi-
  ral target. According to Mr. Ryan, Moderna had already
  made one milestone payment to Acuitas, and potentially
  could have additional milestone and royalty obligations in
  the future. Thus, Moderna argued, the royalty and mile-
  stone obligations owed to Acuitas for the use of the ’435 pa-
  tent caused harm to Moderna by increasing the financial
  burdens on Moderna’s RSV development program.
       We denied Protiva’s motion, but we specifically noted
  that our denial was without prejudice to allow Protiva to
  raise its standing argument in its merits brief. See Dkt. 35.
  Shortly thereafter, Moderna filed its opening brief on the
  merits, relying in its jurisdictional statement mainly on the
  same arguments and evidence it had presented in opposing
  Protiva’s motion to dismiss. Moderna Opening Br. at 6–9.
  Protiva then filed its responsive brief, including its re-
  sponse to Moderna’s assertions of standing. Protiva Resp.
  Br. at 5–9. Protiva argued that the mere existence of a li-
  cense is not sufficient to support Article III standing, and
  that Moderna’s alleged “obligations” were “nothing but
  rank speculation, which even Moderna characterizes as an
  if and when proposition.” Id. at 5. Protiva noted that the
  last milestone payment Moderna had made to Acuitas was
  on or before February 2016, and emphasized that Moderna
  “fail[ed] to identify any recent milestone payment or any
  such payment reasonably forthcoming.” Id. at 7.
       In March 2021, approximately nine months after
  Moderna had filed its opening brief on the merits, Moderna
  filed a motion to supplement the record to provide
Case: 20-1184     Document: 135      Page: 12   Filed: 12/01/2021




  12       MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION



  additional evidence of standing. In that motion, Moderna
  argued that “new facts supporting Moderna’s ongoing
  standing to appeal have arisen, and the existing facts have
  continued to develop.” Moderna Mot. to Suppl. 8 at 3.
      The “existing facts” to which Moderna referred were
  those that Mr. Ryan had described in his original declara-
  tion more than a year earlier. With its motion to supple-
  ment, Moderna submitted a supplemental declaration from
  Mr. Ryan, 9 in which he stated that Moderna had, at some
  point during the previous year, terminated the RSV devel-
  opment program that had been active at the time that the
  appeal was filed. He also admitted that none of the four
  viral targets that were covered under the Acuitas subli-
  censes were being pursued to further phases, though he
  noted that they had not been fully abandoned. Im-
  portantly, Mr. Ryan did not provide an approximate date
  on which that RSV development program had been termi-
  nated, nor did he describe any concrete plans to further
  pursue development programs for any of the four viral tar-
  gets.
     The “new facts” to which Moderna referred related to
  Moderna’s ongoing development of a vaccine for COVID-19.
  Mr. Ryan’s supplemental declaration described Moderna’s


       8   The non-confidential version of Moderna’s motion
  is Dkt. 111. Moderna filed the confidential version of its
  brief as Dkt. 112.
      9    Like his original declaration, Mr. Ryan’s supple-
  mental declaration also purports to contain confidential in-
  formation. Again, we reference only material from the
  supplemental declaration that Moderna has made public.
  Moreover, attached to Mr. Ryan’s supplemental declara-
  tion in this appeal was a supplemental declaration that he
  submitted on the same day in Appeal No. 20-2329. For pur-
  poses of this opinion, we treat these two supplemental dec-
  larations as one.
Case: 20-1184    Document: 135      Page: 13     Filed: 12/01/2021




  MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION         13



  work that led to its concrete plans as of September 2020 to
  release a COVID-19 vaccine, its emergency use authoriza-
  tion as of December 2020, and its subsequent commercial
  shipments of the vaccine. Mr. Ryan also described a series
  of public statements made by Arbutus in 2017 regarding
  the alleged extensive scope of its patents. According to Mr.
  Ryan, those aggressive public statements by Arbutus, in
  combination with Arbutus’s refusal to grant Moderna a
  covenant not to sue and Arbutus’s consistent insistence
  that Moderna requires a license to Arbutus’s patents, cre-
  ated a significant risk that Arbutus would sue for patent
  infringement.
       During oral argument, counsel for Moderna explained
  its position that “Moderna had and continues to have
  standing to pursue this appeal.” Oral Arg. at 1:32,
  https://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
  -1184_10072021.mp3. Moderna’s counsel began by argu-
  ing that the basis for Moderna’s standing “at the outset
  when this appeal was filed in November of 2019,” id. at
  1:38, was “contractual rights that are affected by a deter-
  mination of patent validity,” id. at 2:27. Counsel repeat-
  edly emphasized the “active” status of Moderna’s RSV
  development program at that time, which had resulted in
  one milestone payment and potentially could have resulted
  in future milestone and royalty obligations. But Moderna’s
  counsel then argued that “the situation has evolved,” id.
  at 6:53, and the “evolution keeps this controversy alive,” id.
  at 8:24.       Specifically, counsel conceded that “over
  time, . . . that particular RSV program was not pursued,”
  id. at 8:36, but “at the same time, the COVID vaccine was
  developed and ultimately [] delivered to the market and
  commercialized,” id. at 8:53.
       Arbutus’s counsel responded by challenging each as-
  pect of Moderna’s standing timeline, as well as the timeline
  as a whole.      Counsel began by arguing, regarding
  Moderna’s position on standing at the time the appeal was
  filed, that “any notion of immediacy is entirely absent”
Case: 20-1184    Document: 135      Page: 14     Filed: 12/01/2021




  14     MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION



  from the evidence that Moderna presented on its “specula-
  tive” licensing obligations. Id. at 16:50. Arbutus’s counsel
  also insisted that it was crucial that the ’435 patent was
  only one of many patents licensed under the Acuitas subli-
  censes, and that Moderna had not shown how its payment
  obligations would change if the ’435 patent were to be in-
  validated. Next, Arbutus’s counsel turned to Moderna’s
  concession that the RSV development program had at some
  point been abandoned, focusing on the lack of evidence re-
  garding “when that happened versus when their COVID
  vaccine came into being and recreated” standing. Id. at
  23:33.
       We agree with Arbutus that Moderna lacked standing
  at the time the appeal was filed. Even if the ’435 patent
  was the only patent that Moderna had licensed under the
  Acuitas sublicenses, Moderna’s evidence of financial bur-
  dens from the validity of that patent is too speculative.
  Notwithstanding Moderna’s counsel’s repeated characteri-
  zation of the RSV development program as “active” at the
  time this appeal was filed, Moderna concedes that the last
  milestone payment it made under the Acuitas sublicenses
  was approximately five years earlier, and Mr. Ryan’s dec-
  laration states only that Moderna would have to make an
  additional milestone payment “if and when” a future mile-
  stone is reached. On this evidence, Moderna falls short of
  its burden to demonstrate that at the time it filed this ap-
  peal, it had suffered or was suffering a “concrete” injury
  from the existence of the ’435 patent. See Phigenix, 845
  F.3d at 1171 (“To constitute a ‘concrete’ injury, the harm
  must ‘actually exist’ or appear ‘imminent’—a ‘conjectural
  or hypothetical’ injury will not suffice.” (internal citations
  omitted)).
      Even more problematic for Moderna, the ’435 patent is
  not the only patent licensed under the Acuitas sublicenses,
  but rather it is one of many licensed patents. On this point,
  the parties appear to agree that the two crucial cases are
  Samsung and Apple. In Samsung, we held that the
Case: 20-1184     Document: 135      Page: 15    Filed: 12/01/2021




  MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION          15



  appellant had standing because, even though multiple pa-
  tents were licensed, the appellant had provided evidence
  demonstrating that the express terms of the contract struc-
  tured the patent pool in such a way that invalidation of the
  patent at issue in the underlying IPR would have changed
  the amount of royalties. Samsung, 929 F.3d at 1368. In
  contrast, in Apple we held that the appellant lacked stand-
  ing because multiple patents had been licensed, and the
  appellant failed to present evidence that invalidation of the
  particular patents it was challenging would affect its con-
  tractual rights by changing its royalty obligations. Apple,
  992 F.3d at 1383.
      The facts here resemble those in Apple, not those in
  Samsung. Moderna has provided no evidence as to how, if
  at all, its obligations under the Acuitas sublicenses would
  change if it is successful in its attempts to have the ’435 pa-
  tent declared invalid while the remaining licensed patents
  continue to exist. Thus, Moderna has failed to meet its bur-
  den of demonstrating that it suffers an injury from the ex-
  istence of the ’435 patent, or that any such injury would be
  redressed by invalidation of that patent. See id. at 1383–
  84. Accordingly, we agree with Arbutus that Moderna
  lacked standing at the time this appeal was filed.
       We also agree with Arbutus that, even if Moderna had
  standing at the time it filed this appeal, Moderna has failed
  to demonstrate that it continuously had standing through-
  out the pendency of the appeal. Under our precedent, an
  “intervening abandonment of the controversy produces loss
  of jurisdiction.” Momenta, 915 F.3d at 770. Moderna’s ev-
  idence fails to show an approximate date when the RSV
  development program was terminated. Thus, on the record
  before us, it is impossible to determine whether, by the
  time the RSV development program was terminated,
  Moderna was already sufficiently underway with its devel-
  opment of a COVID-19 vaccine to “create[] a substantial
  risk of future infringement or likely cause the patentee to
  assert a claim of infringement.” E.I. DuPont de Nemours
Case: 20-1184    Document: 135      Page: 16    Filed: 12/01/2021




  16     MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION



  & Co. v. Synvina C.V., 904 F.3d 996, 1004–05 (Fed. Cir.
  2018).
      As the appellant, Moderna bears the burden on the is-
  sue of standing, JTEKT, 898 F.3d at 1220, including the
  burden to demonstrate that there has been no gap in its
  standing while this appeal has been pending, Momenta,
  915 F.3d at 770. In view of Moderna’s concession that the
  basis for its standing shifted during the pendency of this
  appeal—i.e., from the financial burdens of the Acuitas sub-
  licenses to a potential infringement suit for the COVID-19
  vaccine—Moderna had to come forth with evidence to
  demonstrate the necessary continuity of jurisdiction.
  Moderna failed to do so.
      For the reasons explained above, we find that Moderna
  has failed to meet its burden on its standing to pursue this
  appeal. Therefore, Moderna’s appeal must be dismissed.
                  II. Arbutus’s Cross-Appeal
      With respect to the cross appeal, there is no dispute
  that Arbutus, as the patent owner, has standing to appeal
  the Board’s decision that claims 1–6, 9, 12, and 14–15 are
  unpatentable. Thus, we proceed to the merits.
       Arbutus argues that the Board erred by failing to rec-
  ognize a critical distinction between starting ingredients
  versus a final product. Arbutus contends that the claims
  of the ’435 patent are directed to completed lipid particles
  of defined composition. In contrast, Arbutus argues, the
  L054 formulation disclosed in the ’554 publication is a lipid
  mixture of starting ingredients for making lipid particles,
  not a completed lipid particle itself. According to Arbutus,
  expert testimony and corroborating literature demon-
  strated that a person of ordinary skill in the art would have
  expected the composition of components in a final lipid par-
  ticle to deviate from the composition of components in the
  mixture of starting ingredients. Arbutus further argues
  that its expert provided evidence that the ’554 publication’s
Case: 20-1184     Document: 135      Page: 17    Filed: 12/01/2021




  MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION          17



  fabrication process would skew the L054 formulation’s fi-
  nal lipid particle such that the final composition would fall
  outside the range of the ’435 patent claims.
       Moderna responds that substantial evidence supports
  the Board’s factual findings regarding the disclosures of
  the ’554 publication. Moderna notes that the Board specif-
  ically considered Arbutus’s argument that the L054 formu-
  lation failed to teach the composition of the final lipid
  particle, but the Board rejected that argument. Moderna
  argues that after weighing the evidence, the Board found
  that it was standard practice in the field to describe lipid
  particles by the composition of components in the input for-
  mulation. The Board further relied on the disclosures of
  the prior art and the ’435 patent itself, as well as the testi-
  mony of expert witnesses.
      We review the Board’s legal determinations de novo, In
  re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), but we re-
  view the Board’s factual findings underlying those deter-
  minations for substantial evidence, In re Gartside, 203 F.3d
  1305, 1316 (Fed. Cir. 2000). A finding is supported by sub-
  stantial evidence if a reasonable mind might accept the ev-
  idence as adequate to support the finding. Consol. Edison
  Co. v. NLRB, 305 U.S. 197, 229 (1938).
        “Anticipation is a question of fact that we review for
  substantial evidence.” Blue Calypso, LLC v. Groupon, Inc.,
  815 F.3d 1331, 1341 (Fed. Cir. 2016) (citing Kennametal,
  Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381 (Fed.
  Cir. 2015)). A prior art reference anticipates a claim if it
  discloses “each and every element of the claimed invention
  . . . arranged or combined in the same way as in the claim.”
  Id. (quoting In re Gleave, 560 F.3d 1331, 1334 (Fed. Cir.
  2009)).
      We agree with Moderna that substantial evidence sup-
  ports the Board’s decision. Arbutus’s arguments pertain to
  whether a person of ordinary skill in the art would have
  reasonably understood from the disclosure in a prior art
Case: 20-1184    Document: 135      Page: 18     Filed: 12/01/2021




  18     MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION



  reference that every element of the claims is disclosed,
  which is the “dispositive question regarding anticipation.”
  See AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1055
  (Fed. Cir. 2010). In evaluating that question, the Board
  first considered the substantial evidence that Moderna pre-
  sented that a person of ordinary skill would understand
  that the mol % of each component in the L054 formulation
  would result in lipid particles within the claimed ranges of
  the ’435 patent, which also describes lipid particles in
  terms of mol % of the formulation. Board Decision, 2019
  Pat. App. LEXIS 13612, at *23. Thus, the Board turned to
  Arbutus’s evidence and found that it, at best, suggested
  that there would be some variation in the final composi-
  tions of the lipid particles fabricated from the L054 formu-
  lation. See id. at *23–24. But the Board rejected as
  speculative Arbutus’s expert’s opinion that all of the parti-
  cles formed from L054 formulation would fall outside the
  claimed ranges. Id. at *24–27. And the Board noted that
  anticipation “does not require that all of the formed parti-
  cles from the L054 formulation . . . be within the claimed
  ranges . . . . Anticipation merely requires that a composi-
  tion within the claimed ranges be disclosed.” Id. at *28 (cit-
  ing Titanium Metals Corp. v. Banner, 778 F.2d 775, 782
  (Fed. Cir. 1985)).
      The Board’s legal conclusions regarding the require-
  ments of anticipation were correct. “When a patent claims
  a range, as in this case, that range is anticipated by a prior
  art reference if the reference discloses a point within the
  range.” Ineos USA LLC v. Berry Plastics Corp., 783 F.3d
  865, 869 (Fed. Cir. 2015) (citing Titanium Metals, 778 F.2d
  at 782). Furthermore, an anticipating reference need not
  show that every disclosed compound anticipates; rather it
  is sufficient that it contains a disclosure of “at least one
  compound which anticipates.” See In re Sasse, 629 F.2d
  675, 682 (Fed. Cir. 1980). Thus, to anticipate the claims of
  the ’435 patent, the question for the Board was whether the
Case: 20-1184    Document: 135       Page: 19    Filed: 12/01/2021




  MODERNATX, INC.   v. ARBUTUS BIOPHARMA CORPORATION         19



  ’554 publication discloses at least one composition that falls
  within the claimed ranges.
      The Board weighed the evidence and found, as a factual
  matter, that the ’554 publication disclosed at least one com-
  position that anticipates the claims. In challenging that
  factual determination in this appeal, Arbutus relies on the
  same evidence and argument that failed to convince the
  Board that the L054 formulation does not anticipate the
  completed lipid particles of the ’435 patent claims. But Ar-
  butus fails to persuade us that Moderna’s evidence was in-
  sufficient to allow the Board to find that the L054
  formulation does anticipate. Substantial evidence sup-
  ports the Board’s decision.
                          CONCLUSION
      We have considered the parties’ remaining arguments
  but we find them unpersuasive. Accordingly, we dismiss
  Moderna’s appeal for lack of standing. We affirm the
  Board’s final written decision that claims 1–6, 9, 12, and
  14–15 are unpatentable as anticipated.
      DISMISSED-IN-PART, AFFIRMED-IN-PART
                             COSTS
  No costs.